 Case: 4:20-cv-00053-JCH Doc. #: 51 Filed: 09/11/20 Page: 1 of 2 PageID #: 368




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

ALLAEDHIN QANDAH,                                  )
                                                   )
       Plaintiff,                                  )
                                                   )
       v.                                          )         Case No. 4:20-CV-00053-JCH
                                                   )
ST. CHARLES COUNTY, et al.,                        )
                                                   )
       Defendants.                                 )

                      MOTION FOR LEAVE TO FILE UNDER SEAL

       Plaintiff Allaedhin Qandah by and through counsel, respectfully requests leave of Court,

pursuant to Local Rule 83 – 13.05(A) and Federal Rule of Civil Procedure 26(c), to file certain

exhibits under seal from his Response to Defendants’ Motion for Summary Judgment.

       In support thereof, Mr. Qandah states as follows:

       1.      This litigation involves voluminous records in the custody of Defendant St. Charles

County involving personal identifying information for employees and inmates of the St. Charles

County Jail.

       2.      In addition, portions of the deposition testimony in this case has been designated as

“Confidential” by Defendants’ counsel pursuant to the Protective Order in this case. ECF No 23.

       3.      Accordingly, Plaintiff hereby seeks leave of this Court to file the following exhibits

to Plaintiff’s Response to Defendants’ Motion for Summary Judgment and Plaintiff’s Statement

of Additional Facts under seal, attached hereto:

               a. Exhibit 7, McKee I Dep. Excerpts;

               b. Exhibit 21, McKee II Dep. Excerpts;

               c. Exhibit 23, Qandah Health Progress Notes 1-2;
 Case: 4:20-cv-00053-JCH Doc. #: 51 Filed: 09/11/20 Page: 2 of 2 PageID #: 369




              d. Exhibit 30, Officer Cast Personnel File;

              e. Exhibit 37, Use of Force Reports;

              f. Exhibit 38, Officer Graebner Personnel File;

              g. Exhibit 42, Inmate Complaints; and

              h. Exhibit 43, Officer McKee Personnel File.

       Wherefore, Plaintiff requests leave of this Court to file the attached exhibits to his Response

to Defendants’ Motion for Summary Judgment and his Statement of Additional Facts under seal.

Dated: September 11, 2020                         Respectfully submitted,

                                                  ArchCity Defenders, Inc.

                                                  By: /s/ Maureen Hanlon
                                                  Blake A. Strode (MBE #68422MO)
                                                  John M. Waldron (MBE #70401MO)
                                                  Maureen Hanlon (MBE #70990MO)
                                                  440 N. 4th Street, Suite 390
                                                  Saint Louis, MO 63102
                                                  855-724-2489 ext. 1012
                                                  314-925-1307 (fax)
                                                  bstrode@archcitydefenders.org
                                                  jwaldron@archcitydefenders.org
                                                  mhanlon@archcitydefenders.org

                                                  and

                                                  Khazaeli Wyrsch, LLC
                                                  James R. Wyrsch, #53197
                                                  Javad M. Khazaeli, #53735
                                                  Kiara N. Drake, #67129MO
                                                  911 Washington Ave. #211
                                                  Saint Louis, MO 63101
                                                  314-288-0777
                                                  314-400-7701 (fax)
                                                  james.wyrsch@kwlawstl.com
                                                  javad.khazaeli@kwlawstl.com
                                                  kiara.drake@kwlawstl.com
                                                  Attorneys for Plaintiffs




                                                 2
